99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John R. STOEBNER, Trustee for the Bankruptcy Estate of T.G.Morgan, Inc., Appellee,v.Michael W. BLODGETT, Appellant.
No. 96-1083.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 26, 1996.Decided Oct. 4, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Michael W. Blodgett appeals from the district court's1 grant of summary judgment to John Stoebner, trustee for the bankruptcy estate of T.G. Morgan, Inc. Having thoroughly reviewed the record and the parties' submissions, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota